Exhibit 10.1

CHIEF EXECUTIVE OFFICER EMPLOYMENT AGREEMENT

Between Robert L. Hanson and American Eagle Outfitters, Inc.

This Chief Executive Officer Employment Agreement ("Agreement") is entered into
as of November 14, 2011 by and between American Eagle Outfitters, Inc. (the
"Company"), and Robert L. Hanson (the "Executive") and effective as of January
30, 2012 (the "Start Date"), which shall be Executive's first date of employment
hereunder. The parties believe it to be in their best interest to document the
terms of the Executive's employment with the Company, as follows:

In consideration of the employment of the Executive by the Company and the
mutual agreements in this Agreement, the Executive and the Company agree as
follows:

    Term of Agreement

    : This Agreement shall become effective on the Start Date and the initial
    term of employment under this Agreement shall end on January 31, 2015, the
    last day of the Company's 2014 fiscal year. This Agreement will
    automatically renew at the end of the initial term and at the end of each
    subsequent term, for an additional one (1) fiscal year term unless either
    party gives written notice of non-renewal to the other at least ninety (90)
    days prior to the expiration of the then current term. The initial term of
    this Agreement and any subsequent one fiscal year extension(s) will be
    referred to as the "Term". The Term may be extended or renewed only by
    written agreement signed by the Executive and an expressly authorized
    representative of the Company's Board of Directors (the "Board").
    
    
     

    

    
    
    Employment Position and Duties
    :

    

    During the Term, the Company agrees to employ the Executive and the
    Executive hereby accepts employment with the Company as its Chief Executive
    Officer subject to the general supervision, advice and direction of the
    Company's Chairman of the Board ("Chairman") and the Board, and subject to
    the terms and conditions of this Agreement. The Executive's authority,
    duties and responsibilities shall be consistent with such authority, duties
    and responsibilities as are customary for this position, including, without
    limitation: supervising and managing all aspects of the Company's
    businesses; direct responsibility for each of the Company's brands; further
    developing, refining and implementing the Company's strategic growth plans;
    and overall responsibility for the Company's domestic and international
    operations. Executive shall also perform such other services and duties as
    the Chairman or Board may from time-to-time designate in his or its sole
    discretion.
     
    
    
    
    
    
    During the Term, the Company agrees that Executive will be nominated for
    election by its shareholders to the Board.
     
    
    
    
    
    
    Executive shall faithfully, honestly and diligently serve the Company,
    devote his full working time and attention to his duties, use his best
    efforts to promote the interests of the Company and follow the reasonable
    and lawful instructions of the Chairman or the Board. Executive shall carry
    out his duties in a manner consistent with and in compliance with all
    present and future requirements and limitations of all applicable federal
    and state laws and regulations. Executive acknowledges and fully understands
    that by entering into this Agreement, he undertakes a fiduciary relationship
    with the Company and, as a fiduciary, is under an obligation to use due care
    and act in the best interest of the Company at all times.
     
    
    
    
    
    
    Executive agrees that he shall at all times observe and be bound by all
    rules, policies, procedures, practices, and resolutions adopted, or to be
    adopted, by the Company which are generally applicable to the Company's
    officers and employees and which do not otherwise conflict with this
    Agreement.
     
    
    
    
    
    
    Executive shall not engage in any other business that would interfere with
    his duties, provided that nothing contained herein is intended to limit
    Executive's right to make passive investments in the securities of
    publicly-owned companies or other businesses which will not interfere or
    conflict with his duties. Executive may, with the prior written consent of
    the Chairman, sit on the board of directors of one other company, provided
    that it is not a direct competitor or vendor of the Company.
     
    
    
    
    
    
    The Company shall indemnify Executive in the performance of his duties and
    responsibilities and advance expenses in connection with such
    indemnification to the same extent as the Company's other senior executives
    and officers.
     
    
    
    
    
    
    Executive shall be required to relocate and establish primary residence in
    reasonable proximity to the Company's headquarters in Pittsburgh,
    Pennsylvania, or the Company's offices in New York, New York, no later than
    one hundred eighty (180) days following the Start Date.
     
    
    

    
    
    Sign-on Compensation
    :

    

    Signing Bonus
    
    : Executive shall receive a signing bonus (the "Signing Bonus") of Three
    Million Three Hundred and Thirty-Nine Thousand Dollars ($3,339,000.00), less
    applicable withholding taxes, payable in a lump sum within 60 days after the
    execution and delivery of this Agreement; provided that, notwithstanding the
    foregoing clause of this sentence, in no event shall the Signing Bonus be
    paid to Executive prior to January 1, 2012. If, prior to the one year
    anniversary of his Start Date, Executive voluntarily terminates his
    employment, other than for Good Reason (as defined in Appendix A, attached),
    if the Company terminates him for Cause (as defined in Appendix A), or if
    Executive does not commence employment with the Company on the Start Date
    for any reason, in any case following the payment of the Signing Bonus
    Executive or his estate shall repay the Company the gross amount of the
    Signing Bonus, within 30 days of his Termination Date (as defined in
    Appendix A) or the Start Date, whichever is later. In that event, to the
    extent permissible under applicable law, the Company may offset the amount
    of the Signing Bonus owed by Executive from any compensation due to the
    Executive upon his termination of employment.
    
    
     
    
    
    
    
    
    Deferred Compensation
    : Effective as of the Start Date, Executive shall receive, pursuant to the
    Company's Deferred Compensation Plan (the "Deferred Compensation Plan"), a
    $300,000 credit to his "Annual Account" (as defined in the Deferred
    Compensation Plan) as a "Company Contribution Amount" (as defined in the
    Deferred Compensation Plan) (the "Sign-On DCP Contribution"). The Sign-On
    DCP Contribution shall be credited to a sub-account under Executive's Annual
    Account and tracked separately from any other amounts credited to
    Executive's Annual Account. The sub-account representing the Sign-On DCP
    Contribution shall vest and become non-forfeitable at a rate of one-third on
    each of the first three anniversaries of the Start Date, subject to
    Executive's continued employment with the Company on each such date and
    further subject to Section 3.6 of the Deferred Compensation Plan.
    
    
     
    
    
    
    
    
    Restricted Stock Unit Award
    : Executive shall receive a Restricted Stock Unit ("RSU") award on the Start
    Date. The RSU award will have a value of Two Million Five Hundred Thousand
    Dollars ($2,500,000.00). The number of units subject to this RSU award will
    be calculated by dividing $2,500,000.00 by the closing price of AEO common
    stock on the Start Date rounded to the nearest whole share. The RSU award
    will be made by the Compensation Committee of the Board of Directors of the
    Company (the "Committee") pursuant to and subject to all terms and
    conditions set forth in the Company's 2005 Stock Award and Incentive Plan,
    as amended (the "2005 Plan") and the related award agreement. Vesting of the
    RSU award will be subject to both continued employment and achievement of
    pre-determined objective performance goals set forth in writing established
    by the Committee. If the performance goals are not met, then the entire RSU
    award will forfeit. The Committee must verify that the performance goals are
    met prior to vesting. If the performance goals are met, then the grant will
    vest in equal annual installments over three years from the grant date based
    solely on Executive's continued service to the Company over that period.
    
    
     
    
    
    
    
    
    Stock Options
    : Executive shall receive a stock option grant on the Start Date. The grant
    shall be for the number of option shares of Company's common stock with a
    grant date value equal to Two Million Five Hundred Thousand Dollars
    ($2,500,000.00). The exercise price will be the closing price of AEO common
    stock on the grant date. The number of option shares subject to this stock
    option will be determined as of the grant date using a valuation methodology
    consistent with that used to compute the value of the Company's stock
    options in its financial statements. The option grant will be made by the
    Committee pursuant to and subject to all the terms and conditions set forth
    in the 2005 Plan and related award agreement; provided that (i) Executive
    shall be allowed a period of no less than three (3) months following
    termination of employment to exercise the portion of this stock option which
    is vested on his termination date, other than in the event of a termination
    by the Company for Cause in accordance with Section 5.e., and (ii) Executive
    may exercise this stock option by means of a "net exercise," pursuant to
    which a number of shares subject to such exercise having a fair market value
    equal to the applicable exercise price will be withheld by the Company in
    satisfaction of such exercise price.
    
     
    
    
    
    
    
    Relocation Assistance
    : Executive shall be eligible for relocation benefits that, at minimum, will
    be consistent with the relocation benefits provided to the Company's other
    senior executives. Such benefits will include (i) travel expenses for up to
    six (6) house hunting trips for Executive and a companion and (ii) household
    goods moving expenses, relocation allowances, temporary living expenses, and
    other relocation costs or expenses to which the parties agree. If, prior to
    the one year anniversary of his Start Date, Executive voluntarily terminates
    his employment, other than for Good Reason, or if the Company terminates him
    for Cause, Executive shall repay the Company the gross amount of the
    relocation benefits within 30 days of his Termination Date. In that event,
    to the extent permissible under applicable law, the Company may offset the
    amount of the relocation benefits owed by Executive from any compensation
    due to the Executive upon his termination of employment.
    
    
     
    
    
    
    
    
    Legal Fees
    : The Company shall pay the reasonable legal fees incurred by Executive to
    review and negotiate this Agreement in an amount not to exceed Fifteen
    Thousand Dollars ($15,000.00).
    
    
     
    
    

    
    
    Ongoing Compensation and Benefits
    :

    

    Base Salary
    
    : The Executive shall receive an annual base salary of One Million Thirty
    Thousand Dollars ($1,030,000.00) payable in accordance with the Company's
    regular payroll practices, as established from time to time. Executive
    agrees to defer pursuant to Company's Deferred Compensation Plan the amount
    of base salary for each calendar year that is greater than $1,000,000.
    During the Term, the Committee shall review the Executive's base salary on
    an annual basis taking into consideration such factors as market trends,
    internal considerations and job performance, and may (but is not obligated
    to) increase, but not decrease, the annual base salary upon such review.
    
    
     
    
    
    
    
    
    Annual Incentive Cash Bonus
    : Executive will be eligible to receive an annual incentive cash bonus under
    the 2005 Plan for each full fiscal year ending during the Term beginning
    with the 2012 fiscal year with a maximum incentive bonus of 130% of his base
    salary and, beginning with the 2013 fiscal year, the target incentive bonus
    shall be 130% of his base salary and the maximum incentive bonus shall be
    260% of his base salary. The 2005 Plan conditions the payment of the bonus
    on achievement of pre-determined objective performance goals set forth in
    writing established by the Committee. It is the Company's intention that
    Executive's annual incentive bonus be determined and awarded in a manner
    that enables the Company to deduct the amount of any such annual incentive
    bonus for federal income tax purposes to the maximum extent possible. The
    incentive bonus determined to be due, if any, will be paid within 120
    calendar days after the close of the Company's fiscal year and completion of
    an outside audit by the Company's then current outside audit firm.
    
    
     
    
    
    
    
    
    Long-Term Equity Compensation
    . Executive shall receive long term equity incentive compensation under the
    Plan for each fiscal year during the Term of the agreement. Award values
    will be determined under Company policies established by the Committee
    annually taking into consideration market practice, affordability,
    performance, as well as other factors determined by the Committee to be
    relevant. For fiscal year 2012 only, Executive will receive long term equity
    incentive compensation with a value of Three Million Two Hundred Thousand
    Dollars ($3,200,000) on terms similar to those used for other senior
    executives at the Company.
    
    
     
    
    
    
    
    
    Employee Benefits
    : The Executive may participate in the Company's employee welfare, benefit,
    retirement and deferred compensation plans, programs or policies that are in
    effect and generally available to the other senior executives of the
    Company, including any profit sharing or 401(k) plans; employee stock
    purchase, group life, health, hospitalization and disability insurance
    plans; paid time off; and discount privileges (the "Benefit Plans"). The
    Executive's participation in the Benefit Plans will be subject to the terms
    and conditions of each such Benefit Plan, including eligibility and
    compliance requirements. Notwithstanding the foregoing, the Company shall
    have the right to change, alter or terminate any Benefit Plan in its sole
    discretion.
    
    
     
    
    
    
    
    
    Reimbursement of Business Expenses
    : The Company shall pay, advance or reimburse Executive for all normal and
    reasonable business-related expenses incurred by Executive in the
    performance of his duties, including travel expenses, in accordance with the
    Company's policies and on the same basis as paid, advanced or reimbursed to
    the Company's other senior executives.
    
    
     
    
    
    
    
    
    Car and Commuting Expenses
    . During the Term, the Company will provide Executive with a single luxury
    automobile for both business and personal use. Any amount included in
    Executive's W-2 wages relative to such automobile shall be not be grossed up
    for tax purposes.
    
    
     
    
    

    

 1. Termination of Employment: Executive acknowledges and understands that
    employment with the Company is at will and can be terminated by either party
    for no reason or for any reason not otherwise specifically prohibited by
    law. Nothing in this Agreement is intended to alter Executive's at-will
    employment status or obligate the Company to continue to employ Executive
    for any specific period of time, or in any specific role or geographic
    location. Except as expressly provided for in this Agreement, upon any
    termination of employment, Executive shall not be entitled to receive any
    payments or benefits under this Agreement other than accrued, but unpaid or
    unused: (i) base salary; (ii) PTO; and (iii) business expenses. For purposes
    of this Section 5, these amounts shall be collectively referred to as the
    "Accrued Obligations." Except as otherwise provided for in this Agreement,
    upon any termination of employment, Executive shall forfeit all unvested
    equity awards.
    
    
    
       Voluntary Termination
    
       . The Executive may voluntarily terminate his employment at any time
       without Good Reason by providing 90 days prior written notice to an
       expressly authorized representative of the Board. If the Executive
       voluntarily terminates his employment with the Company, the Company shall
       pay to the Executive the Accrued Obligations. Such amount shall be paid
       in a lump sum payment, less applicable withholdings and deductions,
       within 10 days of the Termination Date, or in the case of business
       expenses, within 10 days after Executive submits a properly documented
       request for reimbursement.
       
       
        
    
       
    
       
       
       Termination of Employment Without Cause or for Good Reason, Other Than in
       Connection with a Change in Control
       . If the Executive's employment is involuntarily terminated by the
       Company for any reason other than for Cause, or the Executive terminates
       his employment for Good Reason, in each case pursuant to a Notice of
       Termination (as defined in Appendix A), the Company shall pay to the
       Executive the following compensation and benefits in addition to the
       Accrued Obligations:
    
       
    
       An amount equal to twenty-four (24) months of the Executive's annual base
       salary paid in a lump sum payment, less applicable withholdings and
       deductions, on the first regular payroll date following the Termination
       Date.
        
       
       
       
       
       
       Provided that the Executive and his eligible dependents, if any, are
       participating in the Company's group health, dental and vision plans on
       the Termination Date and elect on a timely basis to continue that
       participation in some or all of the offered plans through the federal law
       commonly known as "COBRA," the Company will reimburse Executive for
       Executive's actual COBRA premiums, excluding any administrative fees or
       costs associated with the processing of Executive's payment by the
       Company's third-party vendor (the "Company-Subsidized Health Coverage").
       The Executive shall continue to be eligible for the Company-Subsidized
       Health Coverage until the earlier to occur of: (a) twelve (12) months
       after his Termination Date, (b) the date he is eligible to enroll in the
       health, dental and/or vision plans of another employer or (c) if the
       Company in good faith determines that payments under this paragraph (ii)
       would result in a discriminatory health plan pursuant to the Patient
       Protection and Affordable Care Act of 2010, as amended, and any guidance
       or regulations promulgated thereunder (collectively, "PPACA"); provided,
       however, that the Executive's participation is dependent on him and his
       dependents continuing to be eligible to participate in the Company's
       offered plans through COBRA and paying the applicable employee
       contribution toward the premium cost along with any co-payments or other
       fees. The Executive agrees to notify the Company promptly if he becomes
       eligible to enroll in the plans of another employer or if he or any of
       his dependents cease to be eligible to continue participation in the
       Company's plans through COBRA. Notwithstanding the foregoing, if the
       Company's payment of a portion of the Executive's COBRA continuation
       coverage will be considered discriminatory under the PPACA, the Company
       shall not pay for or reimburse any portion of the Executive's COBRA
       continuation coverage upon his termination of employment.
        
       
       
       
       
       
       A pro-rata annual incentive cash bonus to the extent that the Company's
       performance goals established at the time of the grant are met for the
       fiscal year in which the Termination Date occurs, even though Executive
       was not employed for the entire fiscal year. Executive's bonus, if any,
       will be based on a percentage of his actual wages earned during the
       fiscal year in which the Termination Date occurs and the bonus, if any,
       will paid at the same time as bonuses to other senior executives are
       paid.
        
       
       
       
       
       
       The vesting of any stock option which remains unvested on the Termination
       Date shall accelerate as of the Termination Date as to that number of
       shares subject to such stock option equal to the product of (i) the
       number of shares as to which such stock option would have become vested
       on the vesting date next following the Termination Date (the "Next Option
       Vesting Tranche"), multiplied by (ii) a fraction, the numerator of which
       is the number of days elapsed in the vesting period applicable to the
       Next Option Vesting Tranche through the Termination Date, and the
       denominator of which is the total number of days in such vesting period.
       [By way of example, if a stock option vests at a rate of 1/3 of the
       shares subject thereto on each of the first three anniversaries of grant,
       the Next Option Vesting Tranche would be that 1/3 of the shares subject
       to such stock option which would vest on the vesting date next following
       the Termination Date, and the number of days in the vesting period
       applicable to the Next Option Vesting Tranche would be 365.] Outstanding
       vested stock options held by Executive shall remain exercisable until the
       earlier of (i) the expiration date set forth in the stock option award
       agreement, or (ii) for three (3) months after the Termination Date. Any
       stock options unvested as of the Termination Date after application of
       the first sentence of this Section 5(b)(iv) shall forfeit.
       Notwithstanding the above, this Section 5(b)(iv) shall not apply to any
       unvested stock option which is capable of vesting only if a performance
       condition (other than the continued performance of services) is attained.
        
       
       
       
       
       
       The vesting of any RSU award which remains unvested on the Termination
       Date shall accelerate as of the Termination Date as to that number of
       shares subject to the RSU award equal to the product of (i) the number of
       shares as to which such RSU award would have become vested on the vesting
       date next following the Termination Date, without regard to any
       acceleration of vesting which could occur on account of the attainment of
       performance conditions (the "Next RSU Award Vesting Tranche"), multiplied
       by (ii) a fraction, the numerator of which is the number of days elapsed
       in the vesting period applicable to the Next RSU Award Vesting Tranche
       through the Termination Date, and the denominator of which is the total
       number of days in such vesting period. [By way of example, if an RSU
       award vests at a rate of 1/3 of the shares subject thereto on each of the
       first three anniversaries of grant, the Next RSU Award Vesting Tranche
       would be that 1/3 of the shares subject to such RSU award which would
       vest on the vesting date next following the Termination Date, and the
       number of days in the vesting period applicable to the Next RSU Award
       Vesting Tranche would be 365.] Notwithstanding the above, this Section
       5(b)(v) shall not apply to any unvested RSU award which is capable of
       vesting only if a performance condition (other than the continued
       performance of services) is attained.
        
       
       
       
       
       
       All LTPRSU awards that have not been paid by delivery of stock prior to
       the Termination Date shall continue to vest and be paid on the same
       schedule as if Executive's employment had not terminated by delivery of
       stock in the same manner upon vesting, if and to the extent the
       performance goals for the awards are achieved and subject to proration
       based on the number of days of Executive's full time employment during
       the performance period covered by the award.
        
       
       
       
       
       
       Provided, however, that there will be no duplication of benefits, and
       that compensation and benefits provided hereunder is in lieu of any
       compensation or benefits for which the Executive might otherwise have
       been eligible under any plan, program, or practice of the Company or any
       related entity. To the extent necessary to avoid duplication of benefits,
       payments and benefits under this Agreement will be reduced to offset
       payments or benefits under any other plan, program, or policy.
        
       
       
       
       
       
       Executive shall not be obligated to seek other employment or take any
       other action by way of mitigation of the compensation and benefits
       payable to Executive under this Section 5(b).
        
       
       
    
       
       
       Termination Due to Death or Disability
       . The Executive's employment shall terminate automatically upon his
       death, with the date of death being Executive's Termination Date. If the
       Executive has a Disability (as defined in Appendix A), the Company shall
       give the Executive written notice of its intention to terminate his
       employment. In such event, the Executive's Termination Date shall be the
       15
       th
       day after the date of such written notice. In the event of Executive's
       death or Disability, the Company shall pay the following:
    
       
    
       All RSU awards that have not been paid by delivery of stock prior to the
       Termination Date by reason of Executive's death or disability shall vest
       with the number of units subject to proration based on the number of days
       of Executive's full-time employment during the either one-year vesting
       period (if performance goals are achieved) or the three-year vesting
       period.
        
       
       
       
       
       
       All LTPRSU awards that have not been paid by delivery of stock prior to
       the Termination Date by reason of Executive's death or disability shall
       continue to vest and be paid on the same schedule as if Executive's
       employment had not terminated by delivery of stock in the same manner
       upon vesting, to the extent that the performance goals established at the
       time of the grant are met, even though Executive was not employed for the
       entire applicable performance period.
        
       
       
       
       
       
       All unvested stock options shall immediately vest in full as of the
       Termination Date. Options shall be exercisable until the earlier of (i)
       the expiration date set forth in the stock option award agreement; or
       (ii) 1 year after the Termination Date.
        
       
       
       
       
       
       The Company shall pay the Executive's estate any declared but unpaid
       annual incentive cash bonus that, but for Executive's death, would
       otherwise have been payable to Executive. Payment of the bonus, if any,
       to the Estate will be made at the same time as the Company pays annual
       incentive cash bonuses, if any, to its other senior executives.
        
       
       
    
       
    
    a. Change in Control: The Company believes that it is in the best interest
       of the Company and its stockholders for Executive to be in a position to
       be able to assess objectively and pursue aggressively the interests of
       the Company's stockholders in making evaluations and carrying on
       negotiations regarding offers, proposals or other transactions which
       could result in a change in control (as "change in control" is defined in
       the separate Change in Control Agreement). To achieve these interests,
       the Company believes it is essential to provide Executive with
       compensation arrangements upon a change in control that provide Executive
       with some financial security. Accordingly, the Company agrees to enter
       into a separate Change in Control Agreement with Executive at the time
       the Company and Executive execute this Agreement. The parties agree that,
       notwithstanding the terms of the Change in Control Agreement entered into
       between the Executive and the Company, the definitions of "Cause" and
       "Good Reason" set forth in Appendix A shall apply for all purposes of a
       voluntary or involuntary termination of Executive's employment under this
       Agreement other than with respect to a Change in Control. On and
       following a Change in Control, "cause" and "good reason" will be defined
       in accordance with the terms of the Change in Control Agreement.
        
       
       
       
       
       
       Termination by the Company for Cause. The Company may involuntarily
       terminate the Executive's employment for Cause at any time. If the
       Executive's employment is involuntarily terminated by the Company for
       Cause, this Agreement shall terminate without further obligations to
       Executive, other than payment of the Accrued Obligations. All unvested
       RSU awards, LTPRSU awards, and stock options shall forfeit. The
       Executive's involuntary termination by the Company for Cause shall be
       communicated by Notice of Termination given to the Executive in
       accordance with this Agreement. The Company's failure to set forth in the
       Notice of Termination any fact or circumstance which contributes to a
       showing of Cause shall not waive any right of the Company under this
       Agreement or preclude the Company from asserting such fact or
       circumstance in enforcing the Company's rights under this Agreement.
        
       
       
       
       
       
       Resignation from the Board. Notwithstanding any provision of this
       Agreement, all payments and benefits described in this Agreement, except
       for payment of the Accrued Obligations, are conditioned upon the
       Executive's resignation from the Board immediately upon the Termination
       Date regardless of the reason for his voluntary or involuntary
       separation.
        
       
       
       
       
       
       General Release of Claims. Notwithstanding any provision of this
       Agreement, all payments and benefits described in this Agreement, except
       for payment of the Accrued Obligations, are conditioned upon the
       execution, delivery to the Company, and expiration of any applicable
       revocation period without a notice of revocation having been given by
       Executive, all by the 30th day following the Termination Date of a
       General Release of Claims by and between Executive (or the Executive's
       estate) and the Company in the form attached as Appendix B to this
       Agreement. (In the event of Executive's death or incapacity due to
       disability, the form attached as Appendix B will be revised for signature
       accordingly.) If the timing requirements described in the first sentence
       of this Section 5(g) have been met, the payments and benefits will begin
       to be paid or provided to Executive as soon as administratively
       practicable following the date Executive signs and delivers the General
       Release to the Company and any applicable revocation period has expired
       without a notice of revocation having been given, provided that if the
       30-day period begins in one taxable year and ends in a second taxable
       year such payments or benefits shall not commence until the second
       taxable year.
        
       
       
    
    
    
    Intellectual Property and Confidential Information. Executive acknowledges
    that he will be employed by the Company during the Term in a position of
    special trust and confidence and will be granted access to or may develop
    trade secrets, intellectual property, and other confidential or proprietary
    information of the Company. Accordingly, in recognition of the highly
    competitive nature of the Company's business, Executive understands and
    agrees as follows.
    
    
    
       Intellectual Property
    
       . Executive agrees that all inventions, designs and ideas conceived,
       produced, created, or reduced to practice, either solely or jointly with
       others, during his employment with the Company, including those developed
       on my own time, which relate to or are useful in the Company's business
       (collectively, "Intellectual Property") shall be owned solely by the
       Company. Executive understands that whether in preliminary or final form,
       such Intellectual Property includes, for example, all ideas, inventions,
       discoveries, designs, innovations, improvements, trade secrets, and other
       intellectual property. All Intellectual Property is either work made for
       hire for the company within the meaning of the U.S. Copyright Act, or, if
       such Intellectual Property is determined not to be work made for hire,
       then Executive irrevocably assigns all right, title and interest in and
       to the Intellectual Property to the Company, including all copyrights,
       patents, and/or trademarks. Executive will, without any additional
       consideration, execute all documents and take all other actions needed to
       convey his complete ownership of the Intellectual Property to the Company
       so that the Company may own and protect such Intellectual Property and
       obtain patent, copyright and trademark registrations for it. Executive
       agrees that the Company may alter or modify the Intellectual Property at
       the Company's sole discretion, and Executive waives all right to claim or
       disclaim authorship. Executive represents and warrants that any
       Intellectual Property that he assigns to the Company, except as otherwise
       disclosed in writing at the time of assignment, will be his sole,
       exclusive, original work.
       
       
        
    
       
    
       
       
       Confidential Information
       . Executive understands that, by virtue of Executive's employment with
       the Company, Executive will acquire and be exposed to Confidential
       Information of the Company. "Confidential Information" includes all
       ideas, information and materials, tangible or intangible, not generally
       known to the public, relating in any manner to the business of the
       Company, its products and services (including all trade secrets), its
       competitive strengths and weaknesses, its personnel (including its
       officers, directors, employees, and contractors), its clients, vendors
       and suppliers and all others with whom it does business that Executive
       learns or acquires during Executive's employment with the Company.
       Confidential Information includes, but is not limited to, manuals,
       documents, computer programs and software used by the Company, all
       formulas or processes, users manuals, compilations of technical,
       financial, legal or other data, salary information, client or prospective
       client lists, names of suppliers or vendors, client, supplier or vendor
       contact information, customer contact information, business referral
       sources, specifications, Intellectual Property, designs, devices,
       inventions, processes, business or marketing plans or strategies, pricing
       information, information regarding the identity of the Company's designs,
       mock-ups, prototypes, and works in progress, all other research and
       development information, forecasts, financial information, and all other
       technical or business information. Confidential Information does not
       include publicly available information or information that is generally
       known and used within the industry or industries in which the Company
       engages in business. Executive agrees to hold in trust and confidence all
       Confidential Information during and after the period of Executive's
       employment with the Company. Executive shall not disclose any
       Confidential Information to anyone outside the Company or use any
       Confidential Information for any purpose other than for the benefit of
       the Company as required by Executive's authorized duties for the Company.
       Upon termination of Executive's employment with the Company, (A)
       Executive shall not use Confidential Information, or disclose
       Confidential Information to anyone, for any purpose, unless expressly
       requested to do so in writing by an authorized officer of the Company,
       (B) Executive shall not retain or take with Executive any Confidential
       Information and (C) Executive shall immediately deliver to the Company
       any Confidential Information that Executive may then or thereafter hold
       or control, as well as all other property, equipment, documents or things
       that Executive was issued or otherwise received or obtained during
       Executive's employment with the Company. Executive is not authorized to
       retain any copies or duplicates of the Company's property, equipment or
       Confidential Information that Executive obtained or received as a result
       of Executive's employment with the Company.
       
       
        
    
       
    
       
    
    a. Executive understands that the various terms and conditions of this
       Agreement shall survive and continue after Executive's employment with
       the Company terminates. To further protect the Company's Confidential
       Information and to protect against unauthorized disclosure, Executive
       hereby expressly agrees that the Company may inform Executive's new
       employer regarding Executive's duties and obligations under this Section
       6.
        
       
       
    
    
    
    Restricted Activities. In exchange for good and valuable consideration, the
    Executive agrees that some restrictions on his activities during and after
    his employment are necessary to protect the goodwill, Confidential
    Information and other legitimate interests of the Company and its
    affiliates. Accordingly, in recognition of the highly competitive nature of
    the Company's business, Executive understands and agrees as follows.
    
    
    
    During Executive's employment and for a period of twenty-four (24) months
    immediately following the Termination Date, regardless of the reason for
    such termination, Executive agrees that he shall not, either directly or
    indirectly, accept employment with, act as a consultant to, or otherwise
    perform the same services (which shall be determined regardless of job
    title) for any business that directly competes with the Company's business,
    which is understood to be the design, manufacture and retail sale (including
    Internet sales) of specialty clothing, accessories, shoes, and related items
    or any other line of business the Company becomes involved in prospectively
    by virtue of expansion, acquisition and/or joint venture; provided, however,
    nothing in this Agreement shall be construed as limiting Executive's ability
    to engage in any lawful off-duty conduct.
     
    
    
    
    
    
    During Executive's employment and for a period of twenty-four (24) months
    immediately following the Termination Date, regardless of the reason for
    such termination, Executive agrees that he shall not, directly or
    indirectly, solicit, induce, or attempt to (a) solicit or induce, any person
    known to Executive to be an employee, contractor or consultant of the
    Company (each such person, a "Company Person"), to terminate his or her
    employment or other relationship with the Company for the purpose of
    associating with (i) any entity of which Executive is or becomes an officer,
    director, member, partner, principal, agent, Executive or consultant, or
    (ii) any competitor of the Company, or (b) otherwise encourage any Company
    Person to terminate his or her employment or other relationship with the
    Company for any other purpose or no purpose.
     
    
    
    
    
    
    During Executive's employment and for a period of 12 months immediately
    following the Termination Date, regardless of the reason for such
    termination, Executive agrees that he shall not, directly or indirectly,
    solicit, induce or encourage, or attempt to solicit, induce or encourage any
    strategic partners, franchisees, joint venturers, customer or vendor of the
    Company or any of its affiliates to terminate its relationship with them or
    to conduct with any person any business or activity which such customer
    conducts or could conduct with the Company or any of its affiliates.
     
    
    
    
    
    
    Executive further agrees that, while he is employed by the Company and
    thereafter, he will not willfully make false, misleading or disparaging
    statements about the Company or any of its affiliates including, without
    limitation, its products, services, management, employees and customers.
     
    
    
    
    
    
    Executive shall not breach any lawful, enforceable agreement to keep in
    confidence, or to refrain from using, the nonpublic ideas, information or
    materials of a third party, including, but not limited to, a former employer
    or present or former customer or client. Executive shall not bring any such
    ideas, information or materials to the Company, or use any such ideas,
    information or materials in connection with Executive's employment by the
    Company.
     
    
    
    
    
    
    Executive acknowledges that he has carefully read and considered all the
    terms and conditions of this Agreement, including the restraints imposed
    upon him pursuant to Sections 6 and 7 of this Agreement. The Executive
    agrees without reservation that each of the restraints contained in this
    Agreement is reasonable and necessary for the protection of the goodwill,
    confidential information and other legitimate interests of the Company and
    its affiliates; that each and every one of the restraints is reasonable in
    respect to subject matter, and that the restraints, individually or in the
    aggregate, will not prevent him from obtaining other suitable employment
    during the period in which he is bound by the restraints. The Executive
    further agrees that he will never assert, or permit to be asserted on his
    own behalf, in any forum, any position contrary to the foregoing. Executive
    further acknowledges that, were he to breach any of the covenants contained
    in Sections 6 an 7 hereof, the damage to the Company would be irreparable.
    Executive therefore agrees that the Company, in addition to any other
    remedies available to it, shall be entitled to preliminary and permanent
    injunctive relief against any breach or threatened breach by him of any of
    said covenants, without having to post bond. The parties further agree that,
    in the event that any provision of Section 6 and 7 of this Agreement shall
    be determined by any court of competent jurisdiction to be unenforceable,
    such provision shall be deemed to be modified to permit its enforcement to
    the maximum extent permitted by law.
     
    
    
    
    
    
    Executive acknowledges and agrees that any violation of the terms and
    conditions of Sections 6 or 7 of this Agreement will constitute an "Event
    Triggering Forfeiture" as defined in Section 10(b) of the 2005 Plan and will
    trigger the forfeiture and repayment provisions of Section 10(a) of the 2005
    Plan.
     
    
    
    
    
    
    Cooperation.
    
    
    
    With Company
    
    . Executive agrees to cooperate with Company during the course of all
    third-party proceedings arising out of Company's business about which
    Executive has knowledge or information, both before and following the
    Termination Date. Such proceedings may include, but are not limited to,
    internal investigations, administrative investigations or proceedings, and
    lawsuits (including pre-trial discovery). For purposes of this paragraph,
    cooperation includes, but is not limited to, Executive's making himself
    available for interviews, meetings, depositions, hearings, and/or trials
    without the need for subpoena or assurances by Company, providing any and
    all documents in his possession that relate to the proceeding, and providing
    assistance in locating any and all relevant notes and/or documents.
    
    
     
    
    
    
    
    
    With Third Parties
    . Executive agrees to communicate with, or give statements to, third parties
    relating to any matter about which Executive has knowledge or information as
    a result of his employment only to the extent that it is Executive's good
    faith belief that such communication or statement is in Company's business
    interests, or as otherwise required by law.
    
    
     
    
    
    
    
    
    With Media
    . Executive agrees to communicate with, or give statements to, any member of
    the media (print, television, radio, or other) relating to any matter about
    which Executive has knowledge or information as a result of his employment
    only to the extent that it is Executive's good faith belief that such
    communication or statement is in Company's business interests.
    
    
     
    
    



Taxation & Section 409A.



The Company makes no representations or warranties to Executive with respect to
tax, economic or legal consequences of the Agreement or any payments or other
benefits provided hereunder, including without limitation under Internal Revenue
Code Section 409A ("Section 409A"), and no provision of this Agreement shall be
interested or construed to transfer any liability for tax penalties, accelerated
taxation or interest on account of Section 409A from Executive or any other
individual to the Company or any of its affiliates. Executive, by executing this
Agreement, shall be deemed to have waived any claim against the Company and its
affiliates with respect to any such tax, economic or legal consequences.
 





The parties intend that this Agreement and the payments and benefits provided
hereunder be exempt from the application of Section 409A, and the rules and
regulations issued thereunder, to the maximum extent possible, whether pursuant
to the short-term deferral exception described in Treasury Regulation Section
1.409A-1(b)(4), the involuntary separation pay plan exception described in
Treasury Regulation Section 1.409A-1(b)(9)(iii), or otherwise. To the extent
Section 409A is applicable to this Agreement, the parties intend that this
Agreement and any payments and benefits hereunder comply with the deferral,
payout and other limitations and restrictions imposed under Section 409A so as
to avoid the imputation of any tax, penalties, accelerated taxation or interest
under Section 409A. Notwithstanding anything herein to the contrary, this
Agreement shall be construed, interpreted, operated and administered in a manner
consistent with such intentions. Without limiting the generality of the
foregoing, and notwithstanding any other provision of this Agreement to the
contrary:



If (i) Executive is a "specified employee" within the meaning of Section 409A
upon his Termination Date, and (ii) some or any portion of the amounts payable
to Executive, if any, when considered together with any other severance payments
or separation benefits which may be considered deferred compensation under
Section 409A (together, the "Deferred Compensation Separation Benefits") would
result in the imposition of the penalty tax under Section 409A if paid to
Executive on or within the six (6) month period following the Termination Date,
then to the extent such portion of the Deferred Compensation Separation Benefits
resulting in the imposition of additional tax would otherwise have been payable
on or within the first six (6) months following the Termination Date, it will
instead become payable on the first payroll date that occurs on or after the
date six (6) months and one (1) day following the Termination Date (or such
longer period as is required to avoid the imposition of additional tax under
Section 409A). All subsequent Deferred Compensation Separation Benefits, if any,
will be payable in accordance with the payment schedule applicable to each
payment or benefit.
 





The Company's obligation to make any reimbursements or provide in-kind benefits
to the Executive will be subject to the following restrictions: (1) the expenses
paid or reimbursed by the Company in one calendar year will not affect the
expenses paid or reimbursed in another calendar year; and (2) reimbursement for
any expenses will be made within a reasonable period of time following the date
on which the Company receives written documentation of the expense, provided
that all expenses will be reimbursed on or before the last day of the calendar
year following the calendar year in which the expense was incurred.
 





Representations and Warranties: The Executive represents and warrants that he is
not a party to, or otherwise subject to, any covenant not to compete, or other
agreement with any person or entity that would restrict or limit his ability to
perform his responsibilities under this Agreement, and that his performance of
his obligations under this Agreement will not violate the terms and conditions
of any contract or obligation, written or oral, between him and any other person
or entity. The Executive is not under any contractual agreement that would
conflict with or in any way prevent the Executive from entering into this
Agreement or from performing any and all of the Executives' duties hereunder.
Executive will not utilize any proprietary or confidential materials or
information of any third party while performing duties for the Company.
 





Assignment and Successors: This Agreement is personal to the Executive and,
without the prior written consent of the Company, shall not be assignable by
him. This Agreement shall inure to the benefit of and be enforceable by the
Company and its successors and assigns.
 





Notices: Any notices required to be given to the Executive shall be sent to his
address as shown in the Company's records, which he is responsible for keeping
up-to-date. Notices and all other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by registered mail, postage pre-paid, addressed as
follows:



If to the Executive, to:

An address provided by the Executive to the Company as promptly as practicable
following the execution of this Agreement.



With a copy to:

Said Kordestani
Farella Braun + Martel LLP
Russ Building
235 Montgomery Street
San Francisco, CA 94104



If to the Company, to:

Jay L. Schottenstein,
Chairman of the Board of Directors
American Eagle Outfitters, Inc.
77 Hot Metal Street
Pittsburgh, PA 15228



With a copy to:



American Eagle Outfitters, Inc.
77 Hot Metal Street
Pittsburgh, PA 15228
Attention: Vice President & General Counsel



or to such other address as either party may have furnished to the other in
writing, except that notices of change of address shall be effective only upon
receipt.
 



Severability and Construction: If any provision of this Agreement is determined
to be invalid, unenforceable, or unlawful by a court of competent jurisdiction,
the other provisions of this Agreement shall remain in full force and effect,
and the provisions that are determined to be invalid, unenforceable, or unlawful
will either be limited or reformed so that they will remain in effect to the
fullest extent allowed by law.
 





Waiver of Breach: Except as otherwise specifically provided for in this
Agreement, no failure by any party to give notice of any breach of, or to
require compliance with, any condition or provision of this Agreement shall be
deemed a waiver or relinquishment of that party's rights, and no waiver or
relinquishment of rights by any party at any one or more times will be deemed to
be a waiver or relinquishment of such right or power at any other time or times.
 





Entire Agreement/Modification in Writing: This Agreement, together with the
Company's plan or policy documents and governing policies of the Company (each
as amended from time to time), constitute the entire understanding relating to
the matters addressed in this Agreement and supersede any other prior agreement,
whether written or oral. No addition to, or modification of, this Agreement
shall be effective unless in writing and signed by both the Executive and an
authorized representative of the Company.
 





Arbitration: The Company and the Executive mutually agree to resolve all legal
claims that either party may have (including, without limitation, claims related
to service under this Agreement, application or candidacy for service, or
cessation of service under this Agreement with the Company) through binding
arbitration subject to the terms and conditions provided below.



Notwithstanding the foregoing, (a) either party may pursue a temporary
restraining order and/or preliminary injunctive relief, with expedited discovery
where necessary, in a court of law to protect common law or contractual
trade-secret or confidential-information rights and to prevent unfair
competition, until such time as an arbitration of all issues of final relief
regarding same can be conducted, and (b) insured workers compensation claims
(other than wrongful discharge claims) and claims for unemployment insurance are
excluded from arbitration under this agreement.

Claims covered by this arbitration agreement will be pursued in an individual
claimant proceeding and not as part of a representative, collective, or class
action. This Agreement does not prevent the filing of charges with
administrative agencies such as the Equal Employment Opportunity Commission, the
National Labor Relations Board, or equivalent state agencies. Nothing in this
Agreement prevents a party from participating in any investigation or proceeding
conducted by such an agency. However, the Executive agrees not to pursue or
accept any legal remedies against the Company through any procedure or forum
other than arbitration provided for in this agreement. This agreement will be
controlled by the Federal Arbitration Act (FAA) and enforced pursuant to the
FAA, except that state law may be applied where necessary to make this agreement
enforceable if the FAA does not apply.

The arbitration will be conducted in Pittsburgh, Pennsylvania by a retired judge
as selected through a mutually agreeable arbitration service or the American
Arbitration Association (AAA) if no other service is agreed upon. The arbitrator
will be selected from a panel of no less than seven alternatives through mutual
agreement or a process of alternating strikes. To initiate a claim, the
complaining party will send a written demand to the opposing party explaining
the basis for the claim and the relief sought under a heading "Demand for
Arbitration." Any Demand for Arbitration on the part of the Executive should be
directed to the Board. Each party will be allowed at least one deposition. Upon
request of either party, and at the expense of the requesting party(s), the
arbitrator shall be required to state in a written opinion all facts and
conclusions of law relied upon to support any decision rendered.

No arbitrator will have authority to apply a cause of action or remedy that
could not be applied by a court of law in the jurisdiction where the dispute
arises under the same facts and circumstances. Upon motion of either party, the
arbitrator shall dismiss any claim that would be subject to dismissal under the
federal summary judgment standard for that claim. Either party may bring an
action in any court of competent jurisdiction to compel arbitration under this
agreement, to enforce an arbitration award, or to vacate an arbitration award. A
record created by non-stenographic means (e.g., tape recording) can be used with
the cost of any certified transcription of same used for appeal borne by the
appealing party. In all other respects, the arbitration procedure will be
conducted in accordance with the American Arbitration Association's employment
dispute resolution rules.

The Company will pay the arbitration fees and expenses less any filing fee
amount that the Executive otherwise would have to pay to pursue a comparable
lawsuit in a United States district court or state court (whichever is less) in
Pennsylvania. Except for those costs otherwise provided for above, each party
will bear its own attorney's fees and costs.

The Executive and the Company expressly waive trial by jury for all claims
covered by this Agreement.

All other rights, remedies, exhaustion requirements, statutes of limitation and
defenses applicable to claims asserted in a court of law will apply in the
arbitration.
 





Construction: Each party and his or its counsel have reviewed this Agreement and
have been provided the opportunity to revise this Agreement, and, accordingly,
the normal rule of construction providing for any ambiguities to be resolved
against the drafting party shall not be employed in the interpretation of this
Agreement. Instead, the language of all parts of this Agreement shall be
construed as a whole and according to its fair meaning, not strictly for or
against either party. Nothing in this Agreement is intended to or constitutes a
guarantee of employment for a fixed or specific term, and the Company reserves
the right to adopt, amend, discontinue, or otherwise alter its compensation,
benefit, and human resources practices, policies, and programs at its
discretion.
 





Controlling Law: Except where otherwise provided for herein, this Agreement, and
any clams subject to arbitration under this Agreement, shall be governed in all
respects by the laws of the Commonwealth of Pennsylvania, excluding any
conflict-of-law rule that might refer the construction of this Agreement to the
laws of another state or country.
 





Counterparts: This Agreement may be executed in two or more counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
 





Independent Legal Advice: The Executive acknowledges having the opportunity to
obtain independent legal advice in connection with this Agreement.



IN WITNESS WHEREOF

the Company and the Executive have executed this Agreement as of the date and
year first above written.



THIS AGREEMENT CONTAINS AN ARBITRATION CLAUSE.

EXECUTIVE:                                                               
AMERICAN EAGLE OUTFITTERS, INC.:

/s/ Robert L. Hanson                                                By: /s/ Jay
L. Schottenstein

Robert L. Hanson                                                        Jay L.
Schottenstein

                                                                                     
Chairman of the Board of Directors





 

 

CHIEF EXECUTIVE OFFICER EMPLOYMENT AGREEMENT

APPENDIX A - DEFINITIONS

As used in the Agreement, the following terms will have the definitions set
forth in this Appendix A:

    "Cause" shall mean one or more of the following:
    
    
    
    A material breach by Executive of any term of the Agreement, or the
    Company's policies, Executive's fiduciary duties to the Company, or of any
    law, statute, or regulation;
    
    
    
    
    
    
    
    Misconduct which is injurious to the Company or any of its affiliates,
    either monetarily of otherwise, or which impairs Executive's ability to
    effectively perform Executive's duties or responsibilities;
    
    
    
    
    
    
    
    Personal conduct which reflects poorly on the Company or Executive or which
    impairs Executive's ability to perform his duties or manage subordinate
    employees, including but not limited to the abuse of alcohol or controlled
    substances;
    
    
    
    
    
    
    
    Habitual or repeated neglect of Executive's duties or responsibilities;
    
    
    
    
    
    
    
    The appropriation of (or attempted appropriation of) a business opportunity
    of the Company or its affiliates, including attempting to secure or securing
    any personal profit in connection with any transaction by the Company or its
    affiliates;
    
    
    
    
    
    
    
    The commission or conviction for (or the procedural equivalent or conviction
    for), or entering of a guilty plea or plea of no contest with respect to a
    crime, which in the Company's reasonable judgment, involves moral turpitude;
    
    
    
    
    
    
    
    Intentional injury of another employee or any person in the course of
    performing services for the Company; or
    
    
    
    
    
    
    
    Any conflict of interest, including, but not limited to solicitation of
    business on behalf of a competitor or potential competitor.
     
    
    
    
    "Good Reason" shall mean one or more of the following:
    
    
    
    Material reduction, without Executive's consent, of Executive's base salary,
    unless the reduction is generally applicable to substantially all senior
    executives of the Company;
    
    
    
    
    
    
    
    Failure to pay Executive the compensation described in Sections 3 and 4.
    
    
    
    
    
    
    
    Material reduction on an aggregate basis of the benefits provided to
    Executive under Company benefits plans, unless the reduction is generally
    applicable to substantially all senior executives of the Company;
    
    
    
    
    
    
    
    A substantial diminution in Executive's authority or duties that is
    materially inconsistent with Executive's position of Chief Executive Officer
    without Executive's consent; or
    
    
    
    
    
    
    
    Relocation of more than 50 miles from the Company's Headquarters that also
    increases the commute from Executive's principal residence by more than 50
    miles;
    
    
    
    
    
    provided however
    
    , that for purposes of "Good Reason", nothing described above shall
    constitute Good Reason unless Executive has notified the Company in writing
    describing the event which constitutes Good Reason within 30 days after the
    occurrence of such event and then only if the Company shall have failed to
    cure such event within 30 days after the Company's receipt of such written
    notice and Executive elects to terminate his employment as a result at the
    end of such 30 day cure period.
     

    

 1. "Disability" means Executive's inability to perform the essential functions
    of his regular duties and responsibilities as the Company's Chief Executive
    Officer, with or without reasonable accommodation, due to a physical or
    mental injury, illness or impairment for a period of (1) six consecutive
    months or (ii) an aggregate of nine months (whether or not consecutive) in
    any 12-month period. The Company reserves the right to make the
    determination of disability under this Agreement in good faith based upon
    information supplied by Executive and/or his medical personnel, as well as
    information from medical personnel (or others) selected by the Company or
    its insurers. Executive shall not unreasonably withhold his consent to
    release relevant medical information or records to the medical personnel
    selected by the Company or its insurers. Executive and the Company
    acknowledge that Executive's ability to perform Executive's duties and
    responsibilities, with or without reasonable accommodation, is the essence
    of this Agreement.
     
    
    

 2. "Termination Date" means the effective date of Executive's "separation from
    service" from the Company as defined in Section 409A and Treasury
    Regulations promulgated thereunder.
     
 3. "Notice of Termination" means a written notice of termination of this
    Agreement which (i) indicates the specific termination provision in this
    Agreement relied upon, (ii) to the extent applicable, sets forth in
    reasonable detail the facts and circumstances claimed to provide a basis for
    termination of the Executive's employment under the provision so indicated,
    and (iii) specifies the Termination Date.

   





EXECUTIVE EMPLOYMENT AGREEMENT

Between Robert L. Hanson and American Eagle Outfitters, Inc.

APPENDIX B - GENERAL RELEASE OF CLAIMS

In exchange for the promises and benefits set forth in the Agreement, and to be
provided to me following the Effective Date of this General Release, I,
_____________________, on behalf of myself, my heirs, executors and assigns,
hereby acknowledge, understand and agree as follows:

1. On behalf of myself and my family, heirs, executors, administrators, personal
representatives, agents, employees, assigns, legal representatives, accountants,
affiliates and for any partnerships, corporations, sole proprietorships, or
other entities owned or controlled by me, I fully release, acquit, and forever
discharge American Eagle Outfitters, Inc., its past, present and future
officers, directors, shareholders, agents, representatives, insurers, employees,
attorneys, subsidiaries, affiliated corporations, and assigns (collectively, the
"Releasees"), from any and all charges, actions, causes of action, claims,
grievances, damages, obligations, suits, agreements, costs, expenses, attorneys'
fees, or any other liability of any kind whatsoever, suspected or unsuspected,
known or unknown, which have or could have arisen out of my employment with the
Company and/or termination of my employment with the Company (collectively,
"Claims"), including:

a. Claims arising under Title VII of the Civil Rights Act of 1964 (as amended);
the Civil Rights Acts of 1866 and 1991; the Americans With Disabilities Act; the
Family and Medical Leave Act; the Employee Retirement Income Security Act; the
Occupational Health and Safety Act; the Sarbanes-Oxley Act; the Pennsylvania
Human Relations Act, and/or any other laws of the Commonwealth of Pennsylvania
related to employment or the separation from employment;

b. Claims for age discrimination arising under the Age Discrimination in
Employment Act of 1967 (as amended) ("ADEA") and the Older Workers Benefits
Protection Act, except ADEA claims that may arise after the execution of this
General Release;

c. Claims arising out of any other federal, state, local or municipal statute,
law, constitution, ordinance or regulation; and/or

d. Any other employment related claim whatsoever, whether in contract, tort or
any other legal theory, arising out of or relating to my employment with the
Company and/or my separation of employment from the Company. I also agree that I
have been properly paid for all hours worked, have not suffered any on-the-job
injury for which I have not already filed a claim and I have been properly
provided any leaves of absence because of my own health condition or a family
member's health condition.



e. Excluded from this General Release are any claims that cannot be released or
waived by law. This includes, but is not limited to, my right to file a charge
with or participate in an investigation conducted by certain government
agencies, such as the EEOC or NLRB. I acknowledge and agree, however, that I am
releasing and waiving my right to any monetary recovery should any government
agency pursue any claims on my behalf that arose prior to the effective date of
this General Release.



f. I waive all rights to re-employment with the Company. If I do apply for
employment with the Company, the Company and I agree that the Company need not
employ me, and that if the Company declines to employ me for any reason, it
shall not be liable to me for any cause of action or damages whatsoever. I
further agree that if I am re-hired by the Company or engaged by the Company in
any capacity within the 6-month period immediately following my date of
separation, I will repay the Company an amount equal to one-half of the net of
any severance or separation pay I received. I agree to repay this amount within
30 days following the date I am re-hired or engaged by the Company.

2. Release of Other Claims. I fully release, acquit, and forever discharge the
Company from any and all other charges, actions, causes of action, claims,
grievances, damages, obligations, suits, agreements, costs, expenses, attorneys'
fees or any other liability of any kind whatsoever of which I have knowledge as
of the time I sign this General Release.

3. Restrictive Covenants. I acknowledge and agree that all of my obligations
under the restrictive covenants in Sections 6 and 7 of my Chief Executive
Officer Employment Agreement remain in full force and effect and shall survive
the termination of my employment with the Company and the execution of this
General Release.

4. Consultation with Attorney.  I am advised and encouraged to consult with an
attorney prior to executing this General Release. I acknowledge that if I have
executed this General Release without consulting an attorney, I have done so
knowingly and voluntarily.

5. Period for Review. I acknowledge that I have been given at least 21 days from
the date I first received this General Release, or at least 45 days from the
date I first received this General Release if my termination is part of a group
reduction in force, which date was on or before _______________, during which to
consider signing it.

6. Revocation of General Release. I acknowledge and agree that I have the right
to revoke my acceptance of this General Release if I notify the Company in
writing within 7 calendar days following the date I sign it. Any revocation, to
be effective, must be in writing, signed by me, and either: a) postmarked within
7 calendar days of the date I signed it and addressed to Tom DiDonato, Executive
Vice President, Human Resources, American Eagle Outfitters, Inc., 77 Hot Metal
Street, Pittsburgh, Pennsylvania, 15203; or b) hand delivered within 7 days of
execution of this General Release to Mr. DiDonato. This General Release will
become effective on the 8th day after I sign it (the "Effective Date"); provided
that I have not timely revoked it.

I ACKNOWLEDGE AND AGREE THAT I HAVE BEEN ADVISED THAT THE GENERAL RELEASE IS A
LEGAL DOCUMENT, AND I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY CONCERNING
THIS GENERAL RELEASE. I ACKNOWLEDGE AND AGREE THAT I HAVE CAREFULLY READ AND
FULLY UNDERSTAND ALL PROVISIONS OF THIS GENERAL RELEASE AND I AM VOLUNTARILY AND
KNOWINGLY SIGNING IT.



By: ________________________________________ _______________________________

SIGNATURE DATE